The opinion of the Court was delivered by
Kennedy, J.
It is unnecessary to decide in this case whether, if the claim by Woods & Brother against the Franklin Insurance Company had not been ascertained and made certain as to its amount, it could have been attached- under process sued out on the judgment which the plaintiff, Boyle, had obtained against Woods & Brother, seeing it was ascertained and rendered certain by the award of arbitrators mutually chosen for that purpose by and between them and the Franklin Insurance Company. By the answers of the Company, it appears that the amount of the claim which Woods & Brother have against them under the policy of insurance has been duly ascertained by arbitrators, chosen by the parties for that purpose, in pursuance of a provision contained in the policy to that effect; and that they are willing to pay the same to those entitled to receive it, whoever they may be. The claim of Woods & Brother being thus liquidated and rendered certain, is as clearly and properly the subject of attachment as if it were a specific sum due upon a bond given by the Company to Woods & Brother, which it is admitted by the counsel for the defendants would be attachable.
Judgment reversed and venire de novo awarded.